    Case 6:21-cv-00035-RSB-CLR Document 7 Filed 09/01/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION

 KIENDAL R. TOOTLE,

                Petitioner,                                 CIVIL ACTION NO.: 6:21-cv-35

         v.

 LAWRENCE WHITTINGTON,

                Respondent.

                                           ORDER

        After a careful de novo review of the entire record in this case, the Court concurs with the

Magistrate Judge’s June 29, 2021 Report and Recommendation, to which the petitioner did not file

objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 6), as the

opinion of the Court and DISMISSES Petitioner’s Petition for Writ of Habeas Corpus, (doc. 1).

Applying the Certificate of Appealability (COA) standards, which are set forth in Brown v. United

States, 2009 WL 307872 at * 1-2 (S.D. Ga. Feb. 9, 2009), the Court discerns no COA-worthy

issues at this stage of the litigation, so no COA should issue. 28 U.S.C. § 2253(c)(1); see

Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000) (approving sua sponte denial of COA

before movant filed a notice of appeal). Thus, as there are no non-frivolous issues to raise on

appeal, an appeal would not be taken in good faith. Therefore, in forma pauperis status on appeal

is likewise DENIED. 28 U.S.C. § 1915(a)(3). The Court DIRECTS the Clerk of Court to close

this case.

        SO ORDERED, this 1st day of September, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
